                                            Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 1 of 27




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        ADOBE SYSTEMS INCORPORATED,                      Case No. 18-CV-06063-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING MOTION FOR
                                                                                             DEFAULT JUDGMENT
                                  14              v.
                                                                                             Re: Dkt. No. 45
                                  15        BERNARD NWUBAH,
                                  16                    Defendant.

                                  17

                                  18           Before the Court is Plaintiff Adobe Systems Incorporated’s (“Plaintiff”) motion for default

                                  19   judgment. ECF No. 45. Having considered the filings of Plaintiff, the relevant law, and the

                                  20   record in the instant case, the Court GRANTS Plaintiff’s motion for default judgment.

                                  21   I.      BACKGROUND
                                  22        A. Factual Background

                                  23           Plaintiff is a Delaware corporation with a principal place of business in San Jose,

                                  24   California. ECF No. 1 (“Compl.”) ¶ 1. Defendant Bernard Nwubah (“Defendant”) is an

                                  25   individual who resides in New Orleans, Louisiana. Id. ¶ 2. Defendant does business under the

                                  26   names “Bright Optics” and “Bright Optics 544.” Id. Plaintiff alleges that ten Doe Defendants also

                                  27   serve as employees and agents of Defendant. Id. ¶ 4.

                                  28                                                     1
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 2 of 27




                                   1          Plaintiff develops and distributes computer software (collectively, “Adobe-Branded

                                   2   Software”). Id. ¶ 12. In connection with Plaintiff’s business, Plaintiff owns numerous trademarks

                                   3   that Plaintiff uses to market and sell software. Id. ¶ 17. Of relevance to the instant case, Plaintiff

                                   4   has registered the following six word and design marks, which Plaintiff uses in connection with

                                   5   Plaintiff’s sale of computer software programs: ADOBE® (USPTO Reg. No. 1,475,793), A

                                   6   ADOBE® (USPTO Reg. No. 1,901,149), A® (USPTO Reg. Nos. 1,852,943 and 2,081,343), and

                                   7   ACROBAT® (USPTO Reg. Nos. 1,833,219 and 3,652,382). Id. Plaintiff has also secured

                                   8   copyright registrations for various versions of software, such as Adobe Acrobat X Pro (TX 7-358-

                                   9   035) and Adobe Acrobat XI Pro (TX 7-624-519), among others, with the United States Copyright

                                  10   Office. Id. ¶ 18.

                                  11          Plaintiff alleges that Defendant advertised and sold counterfeit Adobe-Branded Software

                                  12   through numerous internet sales platforms. Id. ¶ 22. For example, Plaintiff alleges that Defendant
Northern District of California
 United States District Court




                                  13   used www.ebay.com (“eBay”) to sell counterfeit Adobe-Branded Software through numerous

                                  14   seller IDs, such as “wal4732,” “bernarnwuba_0,” “jbiggs2me_4,” and others. Id. Plaintiff asserts

                                  15   that when Defendant conducted sales of counterfeit Adobe-Branded Software through eBay,

                                  16   Defendant utilized the payment platform PayPal, Inc. (“PayPal”). Id. ¶ 23.

                                  17          Plaintiff alleges that Defendant also sold counterfeit Adobe-Branded Software through

                                  18   other online sales platforms, such as the ones located at www.amazon.com (“Amazon”),

                                  19   www.bonanza.com (“Bonanza”), www.dealscube.com (“dealsCube”), and www.toucandeal.com

                                  20   (“Toucan Deal”). Id. ¶ 24. Defendant purportedly used a number of seller IDs to sell Adobe-

                                  21   Branded Software on these platforms, such as “sambiggs,” “Top Shop,” “Bright Optics,” “gregla,”

                                  22   “Bcnwubah,” “Lashop112,” “lashop,” “lagreg,” and “lashopster,” among others. Id.

                                  23          Plaintiff alleges that Plaintiff regularly investigates the sale of counterfeit Adobe-Branded

                                  24   Software on the foregoing platforms. Id. ¶ 22. In the course of these investigation efforts,

                                  25   Plaintiff alleges that Plaintiff made eight “evidentiary buys” from Defendant, the details of which

                                  26   are outlined below.

                                  27          On or about March 1, 2016, Plaintiff purchased a purported “Adobe Acrobat X Pro Full

                                  28                                                      2
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 3 of 27




                                   1   Version for Windows” from Defendant’s eBay account “wal4732” for a cost of $88.99. Id. ¶ 27.

                                   2   Payment was made through PayPal to the email address “pablorange@yahoo.com” identified in

                                   3   the PayPal receipt as “Pablo Orange.” Id. On or about March 3, 2016, Plaintiff received a

                                   4   shipment pursuant to this order with a return address of “Bright Optics, P.O. Box 870662, New

                                   5   Orleans, LA 70187.” Id. The shipment contained a copy of software that purported to be ADOBE

                                   6   ACROBAT X PRO© contained in packaging virtually identical to Plaintiff’s packaging, complete

                                   7   with Plaintiff’s trademarks and copyrights. Id. Plaintiff confirmed that the item provided by

                                   8   Defendant contained a counterfeit copy of ADOBE ACROBAT X PRO©. Id. ¶ 28. Plaintiff also

                                   9   confirmed that the disc and packaging were counterfeit and had not been manufactured or

                                  10   authorized for manufactured by Plaintiff. Id. Moreover, the serial number affixed to the product

                                  11   was counterfeit and would not decode. Id.

                                  12          On July 25, 2016, Plaintiff mailed a cease-and-desist letter to Defendant at the return
Northern District of California
 United States District Court




                                  13   address identified in the aforementioned package. Id. ¶ 29. Plaintiff received no response. Id.

                                  14   When Plaintiff sent follow-up correspondences to Defendant via email on August 22, 2016, and

                                  15   September 6, 2016, Plaintiff again received no response. Id.

                                  16          On or about June 7, 2017, Plaintiff purchased a purported “Adobe Acrobat XI Pro Full

                                  17   Version 2PCs for Windows Digital/Download with Updates” from Defendant’s Bonanza account

                                  18   “sambiggs” for a cost of $45.00. Id. ¶ 30. Payment was made via Amazon Pay, and the Bonanza

                                  19   receipt identified “bcnwubah@ymail.com” as the seller. Id. On or about that same date, Plaintiff

                                  20   received an email from the seller through Bonanza that provided a serial number and a link to a

                                  21   download of software that purported to be ADOBE ACROBAT XI PRO©. Id. Plaintiff

                                  22   confirmed that the file downloaded from the link contained a counterfeit copy of ADOBE

                                  23   ACROBAT XI PRO©. Id. ¶ 31. Moreover, the serial number provided by Defendant was

                                  24   counterfeit. Id.

                                  25          On July 7, 2017, Plaintiff mailed Defendant another cease-and-desist letter, this time to

                                  26   Defendant’s residence. Id. ¶ 32. Plaintiff received no response. Id. Plaintiff sent follow-up

                                  27   correspondences to Defendant via email on August 1, 2018 and August 16, 2018. Id.

                                  28                                                    3
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 4 of 27




                                   1          On or about August 10, 2017, Plaintiff purchased a purported “Adobe Acrobat XI Pro Full

                                   2   Version 2PCs for Windows with Updates Download” from Defendant’s Bonanza account “gregla”

                                   3   for a cost of $35.00. Id. ¶ 34. On or about that same date, on August 10, 2017, Plaintiff received

                                   4   an email from Defendant through Bonanza that contained a serial number and a link to download

                                   5   the software that purported to be ADOBE ACROBAT XI PRO©. Id. Plaintiff then confirmed

                                   6   that the file contained a counterfeit copy of ADOBE ACROBAT XI PRO©. Id. ¶ 35. Moreover,

                                   7   the serial number provided by Defendant was counterfeit. Id.

                                   8          Plaintiff sent a third cease-and-desist letter to Defendant via email on August 30, 2017. Id.

                                   9   ¶ 36. Plaintiff sent follow-up emails on September 25, 2017 and October 9, 2017. Id. Plaintiff

                                  10   received no response. Id.

                                  11          On or about October 12, 2017, Plaintiff purchased a purported “Adobe Acrobat Xi Pro Full

                                  12   Version for Windows 3pc with Updates!!” from Defendant’s dealsCube account “Bcnwubah” for
Northern District of California
 United States District Court




                                  13   a cost of $30.00. Id. ¶ 37. Payment was made through dealsCube, which identified the seller on

                                  14   the invoice as “Bright Optics, PO Box 870612, New orleans [sic], Louisiana 70187, United

                                  15   States.” Id. On or about that same date, Plaintiff received an email from the seller from the email

                                  16   address “brightoptics544@yahoo.com.” Id. The email provided a serial number and a link to

                                  17   download a copy of software that purported to be ADOBE ACROBAT XI PRO©. Id. Plaintiff

                                  18   confirmed that the file contained a counterfeit copy of ADOBE ACROBAT XI PRO©. Id. ¶ 38.

                                  19   Moreover, the serial number provided by Defendant was counterfeit. Id.

                                  20          On or about November 16, 2017, Plaintiff purchased a purported “Adobe Acrobat Xi Pro

                                  21   Full Version 2 PC’s for Windows” from Defendant’s Bonanza account “Lashop112” for a cost of

                                  22   $35.00. Payment was made via Amazon Pay, which identified the seller with the email address

                                  23   “sambiggsny@yahoo.com.” Id. ¶ 39. On or about that same date, Plaintiff received an email from

                                  24   Defendant through Bonanza with a serial number and a link to download a copy of software that

                                  25   purported to be ADOBE ACROBAT XI PRO©. Id. Plaintiff confirmed that the file contained a

                                  26   counterfeit copy of ADOBE ACROBAT XI PRO©. Id. ¶ 40. Moreover, the serial number

                                  27   provided by Defendant was counterfeit. Id.

                                  28                                                    4
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 5 of 27




                                   1          On January 30, 2018, Plaintiff sent another cease-and-desist letter to Defendant via email

                                   2   but once again received no response. Id. ¶ 41.

                                   3          On or about March 19, 2018, Plaintiff purchased a purported “Adobe Acrobat Xi Pro

                                   4   Download full American Version” from Defendant’s Toucan Deal account “Top Shop” for a cost

                                   5   of $29.99. Id. ¶ 42. Payment was made through PayPal to “Big Nard,” with the email address

                                   6   “bignard504@gmail.com.” Id. On or about that same date, Plaintiff received an email from

                                   7   “Bright Optics,” from the email address “brightoptics544@yahoo.com,” that provided a serial

                                   8   number and a link to download a copy of software that purported to be ADOBE ACROBAT XI

                                   9   PRO©. Id. Plaintiff confirmed that the file downloaded at the link contained a counterfeit copy of

                                  10   ADOBE ACROBAT XI PRO©. Id. ¶ 43. Moreover, the serial number provided by Defendant

                                  11   was counterfeit. Id.

                                  12          On or about June 26, 2018, Plaintiff made a purchase of a purported “Adobe Acrobat Xi
Northern District of California
 United States District Court




                                  13   Pro Download Full Version!! for Windows (2 PC’s)” from Defendant’s eBay account

                                  14   “bernarnwuba_0” for a cost of $23.00. Id. ¶ 44. Payment was made via credit card to

                                  15   “WAL4732.” Id. On or about that same date, Plaintiff received an email through eBay that

                                  16   provided a serial key and a link to download a copy of software that purported to be ADOBE

                                  17   ACROBAT XI PRO©. Id. Plaintiff confirmed that the file downloaded at the link contained a

                                  18   counterfeit copy of ADOBE ACROBAT XI PRO©. Id. ¶ 45. Moreover, the serial number

                                  19   provided by Defendant was counterfeit. Id.

                                  20          Finally, on or about January 9, 2019, Plaintiff purchased a purported “Adobe Acrobat XI

                                  21   Pro Download Full Version!! For Windows()” from Toucan Deal from Defendant’s Toucan Deal

                                  22   account “Icey Deals” for a cost of $45.00. ECF No. 34-1 at 9. Payment was made through PayPal

                                  23   to “The Deals,” with an email address of “chuknwubah@gmail.com.” Id. On or about the same

                                  24   date, January 9, 2019, Plaintiff received an email from “La Shop,” from the email address

                                  25   “lashop808@gmail.com,” that provided a serial number and a link to download a copy of software

                                  26   that purported to be ADOBE ACROBAT XI PRO©. Id. Plaintiff confirmed that both the file and

                                  27   the serial number were counterfeit. Id.

                                  28                                                    5
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 6 of 27



                                          B. Procedural History
                                   1
                                              On October 3, 2018, Plaintiff filed a complaint against Defendant that alleged five claims:
                                   2
                                       (1) federal trademark infringement, 15 U.S.C. § 1114; (2) false designation of origin and unfair
                                   3
                                       competition, 15 U.S.C. § 1125(a); (3) trademark dilution, 15 U.S.C. § 1125(c); (4) federal
                                   4
                                       copyright infringement, 17 U.S.C. § 501(a); and (5) violation of the California Unfair Competition
                                   5
                                       Law (“UCL”), Cal. Bus. Prof. Code § 17200, et seq. ECF No. 1 (“Compl.”). Plaintiff sought both
                                   6
                                       injunctive relief and statutory damages. Id. ¶¶ 62, 72, 78, 84, 91, 92.
                                   7
                                              Defendant was served with Plaintiff’s complaint on December 3, 2018. ECF No. 17. On
                                   8
                                       December 25, 2018, Plaintiff and Defendant stipulated that Defendant would have until January
                                   9
                                       23, 2019 to answer Plaintiff’s complaint. Id. Defendant did not meet the January 23, 2019
                                  10
                                       deadline. Accordingly, on March 1, 2019, Plaintiff moved for entry of default against Defendant.
                                  11
                                       ECF No. 22. On March 7, 2019, the Clerk entered default against Defendant. ECF No. 27.
                                  12
Northern District of California
 United States District Court




                                              On March 6, 2019, the Court held a case management conference that Plaintiff attended.
                                  13
                                       ECF No. 39. At the March 6, 2019 case management conference, the Court raised the issue of
                                  14
                                       personal jurisdiction over Defendant and required Plaintiff to address personal jurisdiction, and
                                  15
                                       particularly the Ninth Circuit’s decision in Boschetto v. Hansing, 539 F.3d 1011 (9th Cir. 2008), in
                                  16
                                       any motion for default judgment. Id. at 1–2.
                                  17
                                              On June 5, 2019, Plaintiff moved to take limited third-party discovery in order to learn the
                                  18
                                       extent of Defendant’s allegedly infringing sales. ECF No. 29. On June 5, 2019, the same day, the
                                  19
                                       Court granted Plaintiff’s motion for third-party discovery. ECF No. 31.
                                  20
                                              On August 14, 2019, Plaintiff filed a motion for default judgment. ECF No. 34. Plaintiff’s
                                  21
                                       motion for default judgment only contained a single paragraph discussion of personal jurisdiction
                                  22
                                       over Defendant, and Plaintiff’s motion for default judgment failed to discuss Boschetto. Id. at 2.
                                  23
                                       On August 16, 2019, Plaintiff filed a supplemental brief that addressed the Court’s personal
                                  24
                                       jurisdiction over Defendant. ECF No. 39.
                                  25
                                              On December 5, 2019, the Court denied Plaintiff’s motion for default judgment without
                                  26
                                       prejudice. ECF No. 43. The Court concluded that Plaintiff failed to demonstrate that the Court
                                  27

                                  28                                                     6
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 7 of 27




                                   1   had personal jurisdiction over Defendant. Specifically, under the “purposeful direction” test,

                                   2   Plaintiff was required to show that Defendant “(1) committed an intentional act, (2) expressly aimed

                                   3   at the forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum

                                   4   state.” Id. at 10 (quoting Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 673 (9th Cir.

                                   5   2012). Though Plaintiff demonstrated that Defendant committed an intentional act and thus satisfied

                                   6   the first prong of the purposeful direction test, Plaintiff did not fulfill the second, express aiming

                                   7   prong.

                                   8            Specifically, Plaintiff attempted to establish express aiming “merely by pointing to the fact that

                                   9   Plaintiff suffered harm in California.” Id. at 11. This, the Court held, was “simply not enough to

                                  10   satisfy the express aiming requirement” because “specific personal jurisdiction must arise from a

                                  11   defendant’s own contacts with the forum state, not from a plaintiff’s or a third party’s contacts with the

                                  12   forum state.” Id. (citing Walden v. Fiore, 571 U.S. 277, 286 (2014)).
Northern District of California
 United States District Court




                                  13            Instead, the Court determined that it “must determine whether Defendant’s own contacts

                                  14   constitute express aiming at California.” Id. Plaintiff argued that its eight evidentiary buys across a

                                  15   two-year period amounted to express aiming. The Court concluded otherwise because “[t]hese

                                  16   ‘evidentiary buys’ . . . [were] simply the kind of ‘random, fortuitous, attenuated’ contacts that depend

                                  17   on Plaintiff’s contacts with the forum, not the contacts of Defendants.” Id. (internal alterations

                                  18   omitted). The Court then analyzed relevant case law and determined that “a limited number of

                                  19   products shipped into a forum flowing from a defendant’s online sales activity is insufficient to

                                  20   establish express aiming.” Id. at 13.

                                  21            The Court therefore denied Plaintiff’s motion for default judgment. The Court, however,

                                  22   denied the motion without prejudice and noted that “Plaintiff includes several exhibits that purport to

                                  23   show Defendant’s total amount of sales of counterfeit Adobe-Branded Software across the United

                                  24   States and in other countries. Id. at 16. Though it was “not clear from the face of these exhibits how

                                  25   many sales Defendant made to California in particular,” the Court held that these sale records could

                                  26   “demonstrate that Defendant’s contacts with California were systematic and continuous rather than

                                  27   isolated and fortuitous,” so long as the records established that “Defendant conduct[ed] regular sales in

                                  28                                                        7
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                             Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 8 of 27




                                   1   California.” Id.

                                   2            On January 3, 2020, Plaintiff filed the instant motion for default judgment. ECF No. 45

                                   3   (“Mot.”). Additionally, pursuant to the Court’s instruction, Plaintiff proffered third-party sales records

                                   4   that establish that from December 2016 to July 2018, Defendant made 863 sales to California

                                   5   consumers for $36,251.28—or approximately 18 percent of Defendant’s total 4,795 sales. ECF No.

                                   6   45-1 (“Pham Decl.”) ¶¶ 15, 16.

                                   7   II.      LEGAL STANDARD
                                   8            Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court may enter a default

                                   9   judgment when the Clerk, under Rule 55(a), has previously entered a party’s default. Fed. R. Civ.

                                  10   P. 55(b). “The district court’s decision whether to enter a default judgment is a discretionary one.”

                                  11   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Once the Clerk enters default, all well-

                                  12   pleaded allegations regarding liability are taken as true, except with respect to damages. See Fair
Northern District of California
 United States District Court




                                  13   Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002) (“With respect to the determination

                                  14   of liability and the default judgment itself, the general rule is that well-pled allegations in the

                                  15   complaint regarding liability are deemed true.”); TeleVideo Sys. v. Heidenthal, 826 F.2d 915, 917–

                                  16   18 (9th Cir. 1987) (“[U]pon default the factual allegations of the complaint, except those relating

                                  17   to the amount of damages, will be taken as true.”); Philip Morris USA v. Castworld Prods., 219

                                  18   F.R.D. 494, 499 (C.D. Cal. 2003) (“[B]y defaulting, Defendant is deemed to have admitted the

                                  19   truth of Plaintiff's averments.”). “In applying this discretionary standard, default judgments are

                                  20   more often granted than denied.” Philip Morris, 219 F.R.D. at 498.

                                  21            “Factors which may be considered by courts in exercising discretion as to the entry of a

                                  22   default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the merits of

                                  23   plaintiff's substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in

                                  24   the action; (5) the possibility of a dispute concerning material facts; (6) whether the default was

                                  25   due to excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil

                                  26   Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.

                                  27   1986).

                                  28                                                       8
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 9 of 27



                                       III.      DISCUSSION
                                   1
                                              A. Jurisdiction
                                   2
                                                 “When entry of judgment is sought against a party who has failed to plead or otherwise
                                   3
                                       defend, a district court has an affirmative duty to look into its jurisdiction over both the subject
                                   4
                                       matter and the parties. A judgment entered without personal jurisdiction over the parties is void.”
                                   5
                                       In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (citations omitted). In order to avoid the entry of an
                                   6
                                       order of default judgment that may subsequently be attacked as void, the Court must determine
                                   7
                                       whether jurisdiction over the instant case exists. The Court begins with subject matter jurisdiction
                                   8
                                       and then proceeds to personal jurisdiction.
                                   9
                                                 1. Subject Matter Jurisdiction
                                  10
                                                 Here, Plaintiff brings this action, in part, pursuant to federal law, namely the Lanham Act
                                  11
                                       and 17 U.S.C. §501(a). Therefore, the Court is satisfied that the Court has subject matter
                                  12
Northern District of California




                                       jurisdiction pursuant to 28 U.S.C. § 1331. 28 U.S.C. § 1331 (“The district courts shall have
 United States District Court




                                  13
                                       original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
                                  14
                                       United States.”). The Court also has supplemental jurisdiction over Plaintiff’s related state law
                                  15
                                       claim that Plaintiff brings under the California Unfair Competition Law, Cal. Bus. Prof. Code §
                                  16
                                       17200, et seq. See 28 U.S.C. § 1367(b) (“In any civil action of which the district courts have
                                  17
                                       original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims
                                  18
                                       that are so related to claims in the action within such original jurisdiction that they form part of the
                                  19
                                       same case or controversy under Article III of the United States Constitution.”). The Court
                                  20
                                       proceeds to consider whether the Court possesses personal jurisdiction over Defendant.
                                  21
                                                 2. Personal Jurisdiction
                                  22
                                                 In the ordinary course of litigation, a defect in personal jurisdiction is either asserted or
                                  23
                                       waived by a party. See Fed. R. Civ. P. 12(h)(1) (explaining that defects in personal jurisdiction
                                  24
                                       are waived unless timely raised in a Rule 12 motion to dismiss or responsive pleading). Not so in
                                  25
                                       the context of a motion for default judgment. Instead, “when a court is considering whether to
                                  26
                                       enter a default judgment, it may dismiss an action sua sponte for lack of personal jurisdiction.” In
                                  27

                                  28                                                         9
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 10 of 27




                                   1   re Tuli, 172 F.3d at 712 (citations omitted).

                                   2          “The party seeking to invoke the court’s jurisdiction bears the burden of establishing that

                                   3   jurisdiction exists.” Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (citing Data Disc, Inc. v.

                                   4   Sys. Tech. Assocs., 557 F.2d 1280, 1285 (9th Cir. 1977)). “Personal jurisdiction over an out-of-

                                   5   state defendant is appropriate if the relevant state’s long arm-statute permits the assertion of

                                   6   jurisdiction without violating federal due process.” Schwarzenegger v. Fred Martin Motor Co.,

                                   7   374 F.3d 797, 800–01 (9th Cir. 2004). California’s long arm statute, Cal. Civ. Proc. Code §

                                   8   410.10, is co-extensive with federal due process requirements, and therefore the jurisdictional

                                   9   analyses under California law and federal due process merge into one. See Cal. Civ. Proc. Code

                                  10   § 410.10 (“[A] court of this state may exercise jurisdiction on any basis not inconsistent with the

                                  11   Constitution of this state or of the United States.”); Mavrix Photo, Inc. v. Brand Techs., Inc., 647

                                  12   F.3d 1218, 1223 (9th Cir. 2011) (“California’s long-arm statute . . . is coextensive with federal due
Northern District of California
 United States District Court




                                  13   process requirements, so the jurisdictional analyses under state law and federal due process are the

                                  14   same.”).

                                  15          For a court to exercise personal jurisdiction over a defendant consistent with due process,

                                  16   that defendant must have “certain minimum contacts” with the relevant forum “such that the

                                  17   maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

                                  18   Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

                                  19   463 (1940)). In addition, “the defendant’s ‘conduct and connection with the forum State’ must be

                                  20   such that the defendant ‘should reasonably anticipate being haled into court there.’” Sher v.

                                  21   Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (quoting World-Wide Volkswagen Corp. v.

                                  22   Woodson, 444 U.S. 286, 297 (1980)).

                                  23          A court may exercise either general or specific jurisdiction over a defendant. Ziegler v.

                                  24   Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995). General jurisdiction exists when a defendant

                                  25   is physically present or when a defendant’s activities in the state are “continuous and systematic”

                                  26   such that the contacts approximate physical presence in the forum state. See Schwarzenegger, 374

                                  27   F.3d at 801 (citation omitted). If general jurisdiction is inappropriate, a court may still exercise

                                  28                                                     10
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 11 of 27




                                   1   specific jurisdiction if the defendant “has sufficient contacts with the forum state in relation to the

                                   2   cause of action.” Sher, 911 F.2d at 1361. The Court considers each type of personal jurisdiction

                                   3   in turn.

                                   4                 a. General Jurisdiction
                                   5              The Court may exercise general personal jurisdiction over a defendant who is domiciled in

                                   6   the forum state. Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998).

                                   7   Additionally, general jurisdiction over a nonresident exists where a defendant has “continuous and

                                   8   systematic” contacts with the forum state such that the defendant may be “haled into court in the

                                   9   forum state to answer for any of its activities anywhere in the world.” Schwarzenegger, 374 F.3d

                                  10   at 801. Plaintiff alleges that Defendant resides in New Orleans, Louisiana, and Plaintiff does not

                                  11   allege that Defendant is a California domiciliary. Compl. ¶ 2. Nor does Plaintiff allege that

                                  12   Defendant has the level of continuous and systematic contacts with California that would support
Northern District of California
 United States District Court




                                  13   a finding of general jurisdiction. Accordingly, Defendant is not subject to this Court’s general

                                  14   jurisdiction.

                                  15                 b. Specific Jurisdiction
                                  16              When general personal jurisdiction is absent, the Court may still exercise specific personal

                                  17   jurisdiction in appropriate circumstances. For specific jurisdiction, the Ninth Circuit has adopted a

                                  18   three-prong test that requires the plaintiff to show that: (1) the defendant purposefully directed its

                                  19   activities at residents of the forum or purposefully availed itself of the privilege of doing business

                                  20   in the forum; (2) the plaintiff’s claim arises out of or relates to those activities; and (3) the

                                  21   assertion of personal jurisdiction is reasonable and fair. Schwarzenegger, 374 F.3d at 802.

                                  22                     i. Purposeful Direction
                                  23              The first prong of the Ninth Circuit’s specific jurisdiction test requires a showing of either

                                  24   purposeful direction or purposeful availment, depending on the claims at issue. Id. Accordingly,

                                  25   the first question before the Court is whether Plaintiff’s complaint implicates purposeful direction

                                  26   or purposeful availment. “For both trademark infringement actions and copyright infringement

                                  27   actions, the Ninth Circuit requires a showing of purposeful direction.” Adobe Sys. Inc. v. Blue

                                  28                                                        11
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 12 of 27




                                   1   Source Grp., Inc., 125 F. Supp. 3d 945, 960 (N.D. Cal. 2015). The same is true for claims brought

                                   2   under California’s Unfair Competition Law. Id. Thus, the Court must determine whether Plaintiff

                                   3   has met the burden of showing that Defendant purposefully directed the activities that underlie the

                                   4   instant case at California.

                                   5          To establish purposeful direction, a plaintiff must show that a defendant satisfies the so-

                                   6   called Calder test. As the Ninth Circuit has explained, to satisfy the Calder test, a plaintiff must

                                   7   show that a defendant “(1) committed an intentional act, (2) expressly aimed at the forum state, (3)

                                   8   causing harm that the defendant knows is likely to be suffered in the forum state.” Wash. Shoe

                                   9   Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 673 (9th Cir. 2012).

                                  10                  •   Intentional Act
                                  11          In the context of the Calder test, an intentional act is “an external manifestation of the

                                  12   actor’s intent to perform an actual, physical act in the real world.” Wash. Shoe Co., 704 F.3d at
Northern District of California
 United States District Court




                                  13   674; Schwarzenegger, 374 F.3d at 806 (an intentional act “refers to an intent to perform an actual,

                                  14   physical act in the real world”). In the Ninth Circuit, an “intentional act” includes selling an

                                  15   allegedly infringing product. Wash. Shoe Co., 704 F.3d at 674.

                                  16          According to Plaintiff, Defendant engaged in numerous sales of allegedly counterfeit

                                  17   Adobe-Branded Software. Compl. ¶¶ 19–51. This conduct clearly amounts to a series of

                                  18   “intentional acts” for the purposes of the Calder test. Wash. Shoe Co., 704 F.3d at 674.

                                  19   Accordingly, Plaintiff has satisfied the first prong of the Calder test.

                                  20                  •   Express Aiming
                                  21          As the Court previously explained, in Walden v. Fiore, 571 U.S. 277 (2014), the United

                                  22   States Supreme Court stressed that specific personal jurisdiction must arise from a defendant’s

                                  23   own contacts with the forum state, not from a plaintiff’s or a third party’s contacts with the forum

                                  24   state. Id. at 286. Thus, due process “requires that a defendant be haled into court in a forum State

                                  25   based on his own affiliation with the State, not based on the ‘random, fortuitous, or attenuated’

                                  26   contacts he makes by interacting with other persons affiliated with the State.” Id. It is clear from

                                  27   Walden that Plaintiff cannot establish express aiming merely by pointing to the fact that Plaintiff

                                  28                                                     12
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 13 of 27




                                   1   suffered harm in California. See, e.g., Axiom Foods, Inc. v. Acerchem Internat’l, Inc., 874 F.3d

                                   2   1064, 1069–70 (9th Cir. 2017) (explaining that a theory of “individualized targeting” is no longer

                                   3   sufficient to establish express aiming).

                                   4          Accordingly, the Court must determine whether Defendant’s own contacts constitute

                                   5   express aiming at California. Numerous courts have confronted this issue in the context of online

                                   6   sales platforms like the ones Defendant used to sell the allegedly counterfeit Adobe-Branded

                                   7   Software in the instant case. Indeed, the Ninth Circuit has specifically held that “maintenance of a

                                   8   passive website alone cannot satisfy the express aiming prong.” Brayton Purcell LLP v. Recordon

                                   9   & Recordon, 606 F.3d 1124, 1129 (9th Cir. 2010). Instead, “something more,” namely “conduct

                                  10   directly targeting the forum,” is required for express aiming. Id.

                                  11          As the Court previously concluded, Plaintiff’s eight “evidentiary buys” are insufficient to

                                  12   establish express aiming because these purchases are simply the kind of “random, fortuitous, []
Northern District of California
 United States District Court




                                  13   attenuated” contacts that depend on Plaintiff’s contacts with the forum, not the contacts of

                                  14   Defendant. This time, however, Plaintiff also proffers evidence that from December 2016 to July

                                  15   2018, Defendant made 863 sales to California consumers for $36,251.28—or approximately 18

                                  16   percent of Defendant’s total sales during that period. Pham Decl. ¶¶ 15, 16.

                                  17          Though limited online sales into a forum state are “insufficient to [create] a substantial

                                  18   connection” with that forum state, a defendant that “conduct[s] regular sales in California” may be

                                  19   able to satisfy the express aiming prong of the Calder test. Boschetto v. Hansing, 539 F.3d 1011,

                                  20   1017–18 (9th Cir. 2008). Indeed, in its previous order denying Plaintiff’s motion for default

                                  21   judgment without prejudice, the Court “note[d] that Plaintiff includes several exhibits that purport

                                  22   to show Defendant’s total amount of sales of counterfeit Adobe-Branded Software across the

                                  23   United States and in other countries. . . . [I]t is possible that these sales records will demonstrate

                                  24   that Defendant’s contacts with California were systematic and continuous rather than isolated and

                                  25   fortuitous.” ECF No. 43 at 16 (quotation marks omitted).

                                  26          The Court now holds that these sales records and Plaintiff’s explanation of their contents

                                  27   demonstrate that Defendant’s contacts with California were systematic and continuous. In the

                                  28                                                      13
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 14 of 27




                                   1   instant case, Plaintiff has established that from December 2016 to July 2018, Defendant made 863

                                   2   sales to California consumers for $36,251.28—or approximately 18 percent of Defendant’s total

                                   3   sales during that period. Pham Decl. ¶¶ 15, 16. Given that these sales to California consumers

                                   4   constitute such a large percentage of Defendant’s total sales and occurred consistently within days

                                   5   of other sales over a two-year period, Defendant’s actions are not random, isolated or fortuitous

                                   6   and instead are systematic and continuous. See Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

                                   7   781 (1984) (holding regular circulation of magazines in the forum state established specific

                                   8   jurisdiction because regular monthly sales of a substantial number of magazines could not be

                                   9   random, isolated, or fortuitous); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

                                  10   (1980) (“[I]f the sale of a product of a manufacturer or distributor . . . is not simply an isolated

                                  11   occurrence, but arises from the efforts of the manufacturer or distributor to serve directly or

                                  12   indirectly, the market for its product in other States, it is not unreasonable to subject it to suit in
Northern District of California
 United States District Court




                                  13   one of those States . . . .”); Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1230 (9th Cir.

                                  14   2011) (“[I]t does not violate due process to hold [defendant] answerable in a California court for

                                  15   the contents of a website whose economic value turns, in significant measure, on its appeal to

                                  16   Californians.”).

                                  17           Indeed, this case is analogous to Oakley, Inc. v. Donofrio, 2013 WL 12126017 (C.D. Cal.

                                  18   Jun. 14, 2013). In Oakley, the court held that specific jurisdiction was proper because defendant

                                  19   was not a “one-shot online seller” but rather, “engage[d] in a substantial volume of transactions”

                                  20   in California. Id. at *5. “While Defendants did not themselves operate eBay or specifically

                                  21   choose to sell to California customers, they did not passively place their items in the stream of

                                  22   commerce but rather exploited the benefits of the California market.” Id. at *6. Specifically,

                                  23   “[t]he transaction records produced by Defendants in jurisdictional discovery, which show many

                                  24   California sales per month, reveal that Defendants’ contacts with California were systematic and

                                  25   continuous rather than isolated and fortuitous.” Id. at *6. Therefore, “[t]he sale of [Defendant’s]

                                  26   products in [California] is not ‘coincidental’ but rather a predictable consequence of Defendant’s

                                  27   business model.” Cave Man Kitchens Inc. v. Caveman Foods, LLC, 2019 WL 3891327, at *6

                                  28                                                       14
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 15 of 27




                                   1   (W.D. Wash. Aug. 19, 2019); see also Mountz, Inc. v. Ne. Indus. Bolting & Torque, LLC., 2016

                                   2   WL 6699295, at *4 (N.D. Cal. Sept. 30, 2016), report and recommendation adopted, 2016 WL

                                   3   6679548 (N.D. Cal. Nov. 14, 2016) (holding plaintiff satisfied express aiming because, among

                                   4   other things, “Defendant sells to the general public, including to consumers who reside in the State

                                   5   of California and the Northern District of California” and “threatened to ‘specifically go after’

                                   6   Plaintiff's customers, some of which are located in California”).

                                   7           Accordingly, Plaintiff has satisfied the express aiming requirement necessary to establish

                                   8   purposeful direction. The Court next addresses foreseeable harm—the third prong of the

                                   9   purposeful direction inquiry.

                                  10                   •   Foreseeable Harm
                                  11           “Harm suffered in the forum state is a necessary element in establishing purposeful

                                  12   direction.” Morrill, 873 F.3d at 1144. There is foreseeable harm when a jurisdictionally sufficient
Northern District of California
 United States District Court




                                  13   amount of harm is suffered in the forum state. Yahoo! Inc. v. La Ligue Contre Le Racisme Et

                                  14   Antisemitisme, 433 F.3d 1199, 1207 (9th Cir. 2006). Here, Plaintiff has established foreseeable

                                  15   harm because Defendant expressly aimed its conduct at the California market and a large

                                  16   proportion of Defendant’s total infringing sales—approximately 18 percent, or 863 sales from

                                  17   December 2016 to July 2018—were to California consumers. Mavrix Photo, Inc., 647 F.3d at

                                  18   1231 (“The economic loss caused by the intentional infringement of a plaintiff's copyright is

                                  19   foreseeable.”). “Because [Defendant’s] actions destroyed this California-based value, a

                                  20   jurisdictionally significant amount of [Plaintiff’s] economic harm took place in California.” Id.;

                                  21   see also Adobe Sys. Inc v. Accoladian Res., LLC, 2014 WL 3737979, at *3 (N.D. Cal. July 28,

                                  22   2014) (“The complaint alleges economic loss based on defendants’ use of misappropriated

                                  23   software to compete for customers.”).

                                  24           Accordingly, Plaintiff has established purposeful direction, the first prong necessary for

                                  25   specific jurisdiction.

                                  26                   ii. Claims Arising Out Of, Or Related To, Forum Activities
                                  27           The second prong of specific jurisdiction requires that a plaintiff’s claims arise out of or

                                  28                                                     15
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 16 of 27




                                   1   relate to a defendant’s forum-based activities. Schwarzenegger, 374 F.3d at 802. Plaintiff

                                   2   satisfies this requirement, as the Plaintiff’s claims arise out of Defendant’s “acts of willful

                                   3   infringement and unfair competition in this district” and “in California.” Compl. ¶ 8; see

                                   4   Accoladian Res., 2014 WL 3737979, at *4 (concluding that the plaintiff’s claims arose out of the

                                   5   defendant’s activities in California because the defendant sold and distributed plaintiff’s products

                                   6   in California without authorization).

                                   7                  iii. Whether The Exercise of Personal Jurisdiction is Reasonable and Fair
                                   8          The third and final prong requires assessing whether the exercise of personal jurisdiction is

                                   9   reasonable and fair. Schwarzenegger, 374 F.3d at 802. In cases where the first two prongs of the

                                  10   specific jurisdiction inquiry are satisfied, “the defendant [must] present a compelling case that the

                                  11   exercise of jurisdiction would not be reasonable.” Id. (quotation marks omitted). Here,

                                  12   Defendant, “who is in default, has not argued that the exercise of personal jurisdiction is
Northern District of California
 United States District Court




                                  13   unreasonable. Accordingly, the Court concludes that the exercise of personal jurisdiction over

                                  14   [Defendant] is reasonable in the instant case.” Fresh Packing Corp. v. Guicho, 2016 WL

                                  15   1365947, at *5 (N.D. Cal. Apr. 6, 2016); Neves v. Benchmark Recovery, Inc., 2015 WL 6957525,

                                  16   at *2 (N.D. Cal. Nov. 11, 2015) (granting motion for default judgment and holding that

                                  17   “exercising specific jurisdiction would be reasonable” because “Defendants have not argued that

                                  18   this matter should be litigated elsewhere”).

                                  19              c. Service
                                  20          Finally, for the Court to exercise personal jurisdiction over a defendant, the defendant must

                                  21   have been served in accordance with Federal Rule of Civil Procedure 4. See Jackson v.

                                  22   Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Defendants must be served in accordance with

                                  23   Rule 4(d) of the Federal Rules of Civil Procedure, or there is no personal jurisdiction.” (footnote

                                  24   omitted)); see also Pension Tr. Fund for Operating Eng’rs v. Kickin Enters., 2012 WL 6711557,

                                  25   at *3 (N.D. Cal. Dec. 20, 2012) (“[W]here entry of default judgment is requested, the Court must

                                  26   determine whether service of process was adequate.”).

                                  27          Service on Defendant was proper. The affidavit of service shows that Defendant was

                                  28                                                     16
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 17 of 27




                                   1   personally served and accepted service of Plaintiff’s complaint on December 3, 2018. ECF No.

                                   2   16. Indeed, on December 25, 2018, Plaintiff and Defendant stipulated that Defendant would have

                                   3   until January 23, 2019 to answer Plaintiff’s complaint. ECF No. 17. Defendant signed the

                                   4   stipulation as a pro se litigant but thereafter refused to take any actions in instant case. Id.

                                   5          Accordingly, because service on Defendant was proper, the Court may exercise personal

                                   6   jurisdiction over Defendant. See Marshall Wealth Mgmt. Grp., Inc. v. Santillo, 2019 WL 79036,

                                   7   at *4 (N.D. Cal. Jan. 2, 2019).

                                   8      B. Whether Default Judgment is Proper
                                   9          Having determined that the exercise of subject matter jurisdiction and personal jurisdiction

                                  10   over Defendant is appropriate, the Court now turns to the Eitel factors to determine whether entry

                                  11   of default judgment against Defendant is warranted.

                                  12          1. First Eitel Factor: the Possibility of Prejudice
Northern District of California
 United States District Court




                                  13          Under the first Eitel factor, the Court considers the possibility of prejudice to a plaintiff if

                                  14   default judgment is not entered against a defendant. “A plaintiff who is denied a default judgment

                                  15   and is subsequently left without any other recourse for recovery has a basis for establishing

                                  16   prejudice.” Adobe Sys. Inc. v. Acheampong, 2019 WL 7212311, at *5 (N.D. Cal. Sept. 24, 2019),

                                  17   report and recommendation adopted, 2019 WL 7212310 (N.D. Cal. Oct. 10, 2019). Here,

                                  18   Plaintiff has established that it will be prejudiced because Defendant has not participated in this

                                  19   litigation beyond signing the stipulation and Plaintiff would be without recourse to stop

                                  20   Defendant’s infringement or to recover for the harm and damages caused by Defendant.

                                  21   Therefore, the first Eitel factor weighs in favor of granting default judgment.

                                  22          2. Second and Third Eitel Factors: Merits of Plaintiff’s Substantive Claims and the
                                                 Sufficiency of the Complaint
                                  23
                                              The second and third Eitel factors address the merits and sufficiency of Plaintiff’s claims
                                  24
                                       as pleaded in the Complaint. Courts often analyze these two factors together. See Dr. JKL Ltd. v.
                                  25
                                       HPC IT Educ. Ctr., 749 F. Supp. 2d 1038, 1048 (N.D. Cal. 2010) (“Under an Eitel analysis, the
                                  26
                                       merits of plaintiff’s substantive claims and the sufficiency of the complaint are often analyzed
                                  27

                                  28                                                      17
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 18 of 27




                                   1   together.”). In its analysis of the second and third Eitel factors, the Court will accept as true all

                                   2   well-pled allegations regarding liability. See Fair Hous. of Marin, 285 F.3d at 906 (“[T]he general

                                   3   rule is that well-pled allegations in the complaint regarding liability are deemed true.”). The Court

                                   4   will therefore consider the merits of Plaintiff’s claims and the sufficiency of the Complaint

                                   5   together.

                                   6           Plaintiff asserts five claims against Defendant: (1) federal trademark infringement, 15

                                   7   U.S.C. § 1114; (2) false designation of origin and unfair competition, 15 U.S.C. § 1125(a); (3)

                                   8   trademark dilution, 15 U.S.C. § 1125(c); (4) federal copyright infringement, 17 U.S.C. § 501(a);

                                   9   and (5) violation of the UCL, Cal. Bus. Prof. Code § 17200, et seq. However, Plaintiff’s motion

                                  10   for default judgment does not ask for default judgment as to Plaintiff’s third claim for trademark

                                  11   dilution. Accordingly, the Court only analyzes whether the second and third Eitel factors are

                                  12   satisfied as to Plaintiff’s first, second, fourth, and fifth causes of action.
Northern District of California
 United States District Court




                                  13           a. Plaintiff Adequately Pleads Claim One for Federal Trademark Infringement,
                                                  Claim Two for False Designation of Origin, and Claim Five for Violation of the
                                  14              UCL
                                  15           Courts typically analyze claims for federal trademark infringement, false designation of

                                  16   origin, and violations of the UCL together. See, e.g., Adobe Sys., Inc. v. Dafang USA, LLC, 2019

                                  17   WL 7841862, at *2 (C.D. Cal. Aug. 22, 2019); Adobe Sys. Inc. v. Tanvir, 2017 WL 2986219, at *3

                                  18   (N.D. Cal. July 13, 2017) (“The first, second, and fifth claims [for trademark infringement, false

                                  19   designation of origin, and violations of the UCL] share the same analysis . . . .”).

                                  20           “To prevail on a claim of trademark infringement under the Lanham Act, 15 U.S.C.

                                  21   § 1114, a party ‘must prove: (1) that it has a protectable ownership interest in the mark; and

                                  22   (2) that the defendant’s use of the mark is likely to cause consumer confusion.’” Network

                                  23   Automation, Inc. v. Advanced Sys. Concepts, Inc., 638 F.3d 1137, 1144 (9th Cir. 2011) (quoting

                                  24   Dep’t of Parks & Recreation v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1124 (9th Cir. 2006)).

                                  25           Here, as to the first issue, Plaintiff has adequately alleged and exhibited its ownership and

                                  26   rights to the six marks in question by providing the relevant registration certificates. Compl. ¶ 17;

                                  27   id., Ex. A. “A mark’s registration on the Principal Register in the Patent and Trademark Office

                                  28                                                       18
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 19 of 27




                                   1   (“PTO”) is evidence of the validity of the registered mark.” Tanvir, 2017 WL 2986219, at *3

                                   2   (citation omitted).

                                   3          With respect to the second issue, Plaintiff has also demonstrated that Defendant’s use of its

                                   4   marks is likely to cause consumer confusion. In the instant case, Plaintiff alleges Defendant

                                   5   “intentionally and knowingly used in commerce the reproductions, counterfeits, copies, and/or

                                   6   colorable imitations of Plaintiff’s registered marks in connection with the sale, offering for sale,

                                   7   and/or distribution of Defendant’s software products by importing, offering, advertising,

                                   8   promoting, retailing, selling, and/or distributing counterfeit and/or unauthorized copies of Adobe-

                                   9   Branded Software bearing Plaintiff’s Trademarks.” Compl. ¶ 57. “When the alleged infringer

                                  10   knowingly adopts a mark similar to another’s, we must presume that the public will be deceived.”

                                  11   M2 Software, Inc. v. Madacy Entertainment Corp., 421 F.3d 1073, 1085 (9th Cir. 2005) (citation

                                  12   omitted). Furthermore, “[a] party’s failure to participate in litigation indicates a willful use of a
Northern District of California
 United States District Court




                                  13   counterfeit mark,” and where, as here, a defendant “disregard[s] [a] cease-and-desist notice and

                                  14   continue[s] to sell,” this “is further evidence of . . . intentionality.” Tanvir, 2017 WL 2986219, at

                                  15   *4 (citations omitted).

                                  16          Accordingly, Plaintiff sufficiently alleges that Defendant’s counterfeit and unauthorized

                                  17   use of its registered trademarks is likely to cause confusion. Id.; Acheampong, 2019 WL 7212311,

                                  18   at *5 (“Here, taking the factual allegations in the Complaint as true, Defendant misappropriated

                                  19   Plaintiff's ‘Adobe’ trademark and affixed it to counterfeited products that appear substantially

                                  20   similar to those sold by Plaintiff, and then sold and marketed those products through an online

                                  21   marketplace. Accordingly, the undersigned finds that Defendant’s use of the ‘Adobe’ mark would

                                  22   cause consumer confusion.”); Adobe Sys. Inc. v. Gray, 2017 WL 3083686, at *5 (N.D. Cal. June

                                  23   22, 2017), report and recommendation adopted, 2017 WL 3051482 (N.D. Cal. July 19, 2017)

                                  24   (“[Plaintiff] likewise sufficiently charged that Defendant advertised and sold counterfeit discs on

                                  25   eBay that were advertised as Adobe products without Adobe's permission; thus, Defendant's use is

                                  26   likely to confuse or deceive customers as to their source.”).

                                  27          As a result, “[b]ecause the trademark-infringement, unfair-competition, and business-

                                  28                                                     19
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 20 of 27




                                   1   practices causes of action share the same analysis, [Defendant] has properly stated all three

                                   2   claims.” Tanvir, 2017 WL 2986219, at *4.

                                   3               b. Plaintiff Adequately Pleads Claim Four for Federal Copyright Infringement
                                   4          To state a claim for copyright infringement, “two elements must be proven: (1) ownership

                                   5   of a valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

                                   6   Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Here, Plaintiff sufficiently alleges

                                   7   its ownership of various copyrights at issue in the instant case and provides documentation of its

                                   8   copyright registrations. Compl. ¶¶ 18, 80; id., Ex. B. Plaintiff also adequately alleges that

                                   9   Defendant, without consent or authorization, intentionally and knowingly reproduced and

                                  10   counterfeited Plaintiff’s protected works by importing, offering, advertising, promoting, and

                                  11   selling counterfeit and unauthorized software that was, at minimum, substantially similar to

                                  12   Plaintiff’s copyrights. Id. ¶¶ 81–82. “Accordingly, both elements of the copyright infringement
Northern District of California
 United States District Court




                                  13   claim are met, and Plaintiff has successfully stated a claim upon which it may recover damages.”

                                  14   Dafang, 2019 WL 7841862, at *6; see also Tanvir, 2017 WL 2986219, at *5 (holding under

                                  15   similar facts that Adobe successfully stated a copyright infringement claim and satisfied the

                                  16   second and third Eitel factors).

                                  17          Therefore, the second and third Eitel factors weigh in favor of granting default.

                                  18          3.   Fourth Eitel Factor: The Amount of Money at Stake
                                  19          Under the fourth Eitel factor, “the court must consider the amount of money at stake in

                                  20   relation to the seriousness of Defendant’s conduct.” PepsiCo Inc. v. Cal Sec. Cans, 238 F. Supp.

                                  21   2d 1172, 1176 (C.D. Cal. 2002); see also Eitel, 782 F.2d at 1471-72. “The Court considers

                                  22   Plaintiff’s declarations, calculations, and other documentation of damages in determining if the

                                  23   amount at stake is reasonable.” Trung Giang Corp. v. Twinstar Tea Corp., 2007 WL 1545173, at

                                  24   *12 (N.D. Cal. May 29, 2007). Default judgment is disfavored when a large amount of money is

                                  25   involved or is unreasonable in light of the potential loss caused by the defendant’s actions. Id.

                                  26          Nonetheless, courts have found that this factor “presents no barrier to default judgment”

                                  27   even when millions of dollars were at stake, as long as the potential damages were “proportional

                                  28                                                    20
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 21 of 27




                                   1   to the harm alleged.” See Liu Hongwei v. Velocity V Ltd., 2018 WL 3414053, at *8 (C.D. Cal.

                                   2   July 11, 2018) (finding that a request of $4,000,000 was justified); United States v. Roof Guard

                                   3   Roofing Co., 2017 WL 6994215, at *3 (N.D. Cal. Dec. 14, 2017) (holding that a request “totaling

                                   4   over a million dollars” was reasonable because the tax debt was substantiated with proof provided

                                   5   by the government).

                                   6          Here, Plaintiff’s motion for default judgment seeks to recover a total of $214,845.31 or

                                   7   what Plaintiff can document as “Defendant’s known total revenue.” Mot. at 1, 23; Pham Decl.

                                   8   ¶ 15. The Court holds that this request is reasonable and proportional to the numerous federal and

                                   9   state law violations set forth in Plaintiff’s complaint. Indeed, in cases involving the same Plaintiff

                                  10   and similar claims for trademark and copyright infringement, courts have granted default

                                  11   judgment and awarded even higher amounts. See, e.g., Dafang, 2019 WL 7841862, at *6

                                  12   (awarding $360,000 in statutory damages and $10,800 in attorney’s fees); Gray, 2017 WL
Northern District of California
 United States District Court




                                  13   3083686, at *7 (awarding $360,000 in statutory damages). Therefore, the fourth Eitel factor

                                  14   weighs in favor of default judgment.

                                  15          4. Fifth and Sixth Eitel Factors: Potential Disputes of Material Fact and Excusable
                                                 Neglect
                                  16
                                              The fifth Eitel factor considers the possibility of disputes as to any material facts in the
                                  17
                                       case. Where a defendant fails to appear in an action, a court can infer “the absence of the
                                  18
                                       possibility of a dispute concerning material facts.” Solaria Corp. v. T.S. Energie e Risorse, S.R.I.,
                                  19
                                       2014 WL 7205114, at *3 (N.D. Cal. Dec. 17, 2014). Defendant has failed to make an appearance
                                  20
                                       in this case. The Court therefore takes the allegations in the Complaint as true and holds that there
                                  21
                                       is no dispute over material facts. Fair Hous. of Marin, 285 F.3d at 906.
                                  22
                                              The sixth Eitel factor considers whether failure to appear was the result of excusable
                                  23
                                       neglect. A summons was issued for Defendant on October 4, 2018. ECF No. 10. An affidavit of
                                  24
                                       service shows that Defendant was personally served and accepted service of Plaintiff’s complaint
                                  25
                                       on December 3, 2018. ECF No. 16. Indeed, on December 25, 2018, Plaintiff and Defendant
                                  26
                                       stipulated that Defendant would have until January 23, 2019 to answer Plaintiff’s complaint. ECF
                                  27

                                  28                                                     21
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 22 of 27




                                   1   No. 17. Defendant signed the stipulation as a pro se litigant but thereafter refused to take any

                                   2   actions in instant case. Id. Based on this record, nothing before the Court suggests that

                                   3   Defendant’s failure to appear or litigate this case was the result of excusable neglect. In these

                                   4   circumstances, it appears that Defendant has no excusable reason to fail to appear in the instant

                                   5   case.

                                   6           Thus, the fifth and sixth Eitel factors favor entry of default judgment.

                                   7           5. Seventh Eitel Factor: Policy Favoring Decision on the Merits
                                   8           While the policy favoring decision on the merits generally weighs strongly against

                                   9   awarding default judgment, district courts have regularly held that this policy, standing alone, is

                                  10   not dispositive, especially where a defendant fails to appear or defend itself. See, e.g., Craigslist,

                                  11   Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1061 (N.D. Cal. 2010); Hernandez v. Martinez,

                                  12   2014 WL 3962647, at *9 (N.D. Cal. Aug. 13, 2014). Although Defendant was properly served,
Northern District of California
 United States District Court




                                  13   Defendant has not made an appearance nor challenged the entry of default. Thus, the likelihood of

                                  14   the case proceeding to a resolution on the merits is unlikely. Accordingly, the Court finds that this

                                  15   factor slightly weighs against default judgment.

                                  16           6. Balancing of Eitel Factors
                                  17           In sum, six of the Eitel factors in the instant case weigh in favor of default judgment: the

                                  18   possibility of prejudice, the merits of Plaintiff’s substantive claims, the sufficiency of the

                                  19   complaint, the sum of money at stake in the action, the possibility of a dispute concerning material

                                  20   facts, and excusable neglect. See Eitel, 782 F.2d at 1471–72. The last factor, the policy favoring

                                  21   decisions on the merits, weighs slightly against default judgment.

                                  22           The Court finds that the seventh Eitel factor is outweighed by the other six factors that

                                  23   favor default judgment. See, e.g., Hernandez, 2014 WL 3962647, at *9 (seventh Eitel factor

                                  24   outweighed by remaining six factors where defendants failed to appear for over a year and a half

                                  25   prior to the default judgment). The Court therefore finds that default judgment is appropriate in

                                  26   this case.

                                  27       C. Remedies
                                  28                                                      22
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 23 of 27




                                   1          A plaintiff seeking default judgment “must also prove all damages sought in the

                                   2   complaint.” Dr. JKL Ltd., 749 F. Supp. 2d at 1046 (citing Philip Morris USA, Inc. v. Castworld

                                   3   Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003)). Federal Rule of Civil Procedure 55 does not

                                   4   require the Court to conduct a hearing on damages, as long as the Court ensures that there is an

                                   5   evidentiary basis for the damages awarded in the default judgment. See Action SA v. Marc Rich &

                                   6   Co., 951 F.2d 504, 508 (2d Cir. 1991), abrogated on other grounds as recognized by Day Spring

                                   7   Enters., Inc. v. LMC Int'l, Inc., 2004 WL 2191568 (W.D.N.Y. Sept. 24, 2004).

                                   8          As discussed above, Plaintiff seeks injunctive relief and $214,845.31 in statutory damages.

                                   9   Mot. at 23–25.

                                  10          1. Injunctive Relief
                                  11          Plaintiff seeks entry of a permanent injunction against Defendant to prevent future

                                  12   infringing activity. Specifically, Plaintiff requests a permanent injunction as follows:
Northern District of California
 United States District Court




                                  13          (1) enjoining and permanently restraining Defendant from copying, importing, advertising,

                                  14              offering for sale, selling and/or distributing, whether directly or indirectly, counterfeit

                                  15              ADOBE®, A ADOBE®, A®, and ACROBAT®-branded related computer software,

                                  16              including any software bearing Plaintiff’s marks that are confusingly similar to the

                                  17              trademarks, trade names, designs or logos of Plaintiff;

                                  18          (2) enjoining and permanently restraining Defendant from using Plaintiff’s registered

                                  19              ADOBE®, A ADOBE®, A®, and ACROBAT® trademarks in commerce or any copy,

                                  20              reproduction, or colorable imitation, or confusingly similar simulation of Plaintiff’s

                                  21              trademarks on or in connection with the promotion, advertising, distribution,

                                  22              manufacture or sale of any computer software;

                                  23          (3) ordering Defendant to cancel, withdraw and recall all his promotions, advertisements

                                  24              and merchandise bearing Plaintiff’s registered trademarks or any confusingly similar

                                  25              simulation to Plaintiff’s registered trademarks, which have been published, placed or

                                  26              shipped by Defendant or under Defendant’s authority, to any person, entity, or

                                  27              customer, including, without limitation, any publisher, agency, wholesaler, distributor,

                                  28                                                     23
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 24 of 27




                                   1              retailer, consignor or marketer, and also deliver to each publisher or customer a copy of

                                   2              this Court’s order as it relates to said injunctive relief against Defendant; and

                                   3          (4) ordering Defendant to deliver to Plaintiff for destruction all ADOBE computer

                                   4              software, including but not limited to the Adobe Acrobat X Pro© and Adobe Acrobat

                                   5              XI Pro© software, in his possession or under his control to the extent that any of these

                                   6              items are in Defendant’s possession and not lawfully licensed by Defendant from

                                   7              Plaintiff.

                                   8   Mot. at 24–25.

                                   9          Under the Lanham Act, courts have the “power to grant injunctions, according to the

                                  10   principles of equity and upon such terms as the court may deem reasonable, to prevent the

                                  11   violation of any right” of the trademark holder. 15 U.S.C. § 1116(a). “Injunctive relief is the

                                  12   remedy of choice for trademark . . . cases, since there is no adequate remedy at law for the injury
Northern District of California
 United States District Court




                                  13   caused by a defendant's continuing infringement.” Century 21 Real Estate Corp. v. Sandlin, 846

                                  14   F.2d 1175, 1180 (9th Cir. 1988).

                                  15          Similarly, under the Copyright Act, courts have power to “grant temporary and final

                                  16   injunctions on such terms as it may deem reasonable to prevent or restrain the infringement of a

                                  17   copyright.” 17 U.S.C. § 502(a). “Generally, a showing of copyright infringement liability and the

                                  18   threat of future violations is sufficient to warrant a permanent injunction.” Jackson v. Sturkie, 255

                                  19   F. Supp. 2d 1096, 1103 (N.D. Cal. 2003) (quoting Sega Enters. Ltd. v. MAPHIA, 948 F. Supp.

                                  20   923, 948 (N.D. Cal. 1996)); id. (“[D]efendant’s past behavior and on-going ability to infringe

                                  21   plaintiff’s copyright constitute a continued threat of future infringing activity.”).

                                  22          Here, the Court concludes that Plaintiff is entitled to a permanent injunction. Plaintiff sent

                                  23   multiple cease-and-desist letters to Defendant, but Defendant continues to infringe on Plaintiff’s

                                  24   trademarks and copyrights. Compl. ¶¶ 29, 32, 36, 41; Pham Decl. ¶ 17; Pham Decl., Ex. 15.

                                  25   “Additionally, Defendant’s failure to appear in this action makes it difficult for plaintiff to prevent

                                  26   further infringement.” Acheampong, 2019 WL 7212311, at *9. Without a permanent injunction,

                                  27   Plaintiff will be harmed by defendant’s continuing infringement and the threat of future violations.

                                  28                                                      24
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 25 of 27




                                   1           Accordingly, the Court concludes that injunctive relief is appropriate here to prevent

                                   2   Defendant from making unauthorized use of Plaintiff’s intellectual property. See id.; Tanvir, 2017

                                   3   WL 2986219, at *6 (N.D. Cal. July 13, 2017) (granting injunctive relief in similar circumstances);

                                   4   Dafang, 2019 WL 7841862, at *9 (same).

                                   5           2. Statutory Damages
                                   6           For trademark infringement, Plaintiff may recover statutory damages of “not less than

                                   7   $1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered for

                                   8   sale, or distributed, as the court considers just.” See 15 U.S.C. § 1117(c)(1). If the Court

                                   9   determines that the infringement was willful, however, a plaintiff may recover a maximum of

                                  10   $2,000,000 per mark infringed. See id. § 1117(c)(2); see Dafang, 2019 WL 7841862, at *7

                                  11   (“Section 1117(c) permits an award in an amount up to $200,000 per counterfeit mark or up to

                                  12   $2,000,000 per counterfeit mark if the use of the mark was willful.”).
Northern District of California
 United States District Court




                                  13           For copyright infringement, a plaintiff may elect to recover statutory damages “of not less

                                  14   than $750 or more than $30,000 as the court considers just.” 17 U.S.C. § 504(c)(1). If the Court

                                  15   determines that the infringement was willful, however, a plaintiff may recover a maximum of

                                  16   $150,000 per work infringed. See id. § 504(c)(2).

                                  17           Here, Plaintiff has adequately pleaded that Defendant’s trademark and copyright

                                  18   infringement was willful. As Plaintiff notes, Defendant could therefore be liable for millions of

                                  19   dollars. Mot. at 23. Courts, however, have “discretion to determine statutory damages, subject

                                  20   only to the statutory minima and maxima.” Tanvir, 2017 WL 2986219, at *7 (collecting cases).

                                  21   Courts should ensure that statutory damages awards on default judgment “bear[] a ‘plausible

                                  22   relationship to Plaintiff’s actual damages.’” Yelp Inc. v. Catron, 70 F. Supp. 3d 1082, 1102 (N.D.

                                  23   Cal. 2014) (quoting Adobe Sys., Inc. v Tilley, 2010 WL 309249, at *5 (N.D. Cal. Jan. 19, 2010)).

                                  24   “While a plaintiff in a trademark or copyright infringement suit is entitled to damages that will

                                  25   serve as a deterrent, it is not entitled to a windfall.” Id.

                                  26           In light of this authority, Plaintiff requests only $214,845.31—an amount that is

                                  27   “representative of Defendant’s known total revenue” for counterfeiting and selling Plaintiff’s

                                  28                                                       25
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 26 of 27




                                   1   products. Mot. at 23. As noted previously, courts have awarded higher amounts in statutory

                                   2   damages for similar conduct involving the same Plaintiff. See, e.g., Dafang, 2019 WL 7841862,

                                   3   at *6 (awarding $360,000 in statutory damages for willful trademark and copyright infringement

                                   4   and $10,800 in attorney’s fees); Gray, 2017 WL 3083686, at *7 (awarding $360,000 in statutory

                                   5   damages for willful trademark and copyright infringement).

                                   6          Accordingly, the Court finds that a total award of $214,845.31 for Defendant’s willful

                                   7   trademark and copyright infringement “bears a plausible relationship to Plaintiff’s actual

                                   8   damages,” will adequately “serve as a deterrent,” and will not constitute a “windfall” to Plaintiff.

                                   9   See Yelp Inc., 70 F. Supp. 3d at 1102 (quotation marks omitted). Therefore, the Court finds that

                                  10   Plaintiff is entitled to $214,845.31 in statutory damages.

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default judgment.
Northern District of California
 United States District Court




                                  13   Specifically, the Court awards Plaintiff injunctive relief as follows:

                                  14          (1) enjoining and permanently restraining Defendant from copying, importing, advertising,

                                  15              offering for sale, selling and/or distributing, whether directly or indirectly, counterfeit

                                  16              ADOBE®, A ADOBE®, A®, and ACROBAT®-branded related computer software,

                                  17              including any software bearing Plaintiff’s marks that are confusingly similar to the

                                  18              trademarks, trade names, designs or logos of Plaintiff;

                                  19          (2) enjoining and permanently restraining Defendant from using Plaintiff’s registered

                                  20              ADOBE®, A ADOBE®, A®, and ACROBAT® trademarks in commerce or any copy,

                                  21              reproduction, or colorable imitation, or confusingly similar simulation of Plaintiff’s

                                  22              trademarks on or in connection with the promotion, advertising, distribution,

                                  23              manufacture or sale of any computer software;

                                  24          (3) ordering Defendant to cancel, withdraw and recall all his promotions, advertisements

                                  25              and merchandise bearing Plaintiff’s registered trademarks or any confusingly similar

                                  26              simulation to Plaintiff’s registered trademarks, which have been published, placed or

                                  27              shipped by Defendant or under Defendant’s authority, to any person, entity, or

                                  28                                                     26
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:18-cv-06063-LHK Document 52 Filed 06/23/20 Page 27 of 27




                                   1              customer, including, without limitation, any publisher, agency, wholesaler, distributor,

                                   2              retailer, consignor or marketer, and also deliver to each publisher or customer a copy of

                                   3              this Court’s order as it relates to said injunctive relief against Defendant; and

                                   4          (4) ordering Defendant to deliver to Plaintiff for destruction all ADOBE computer

                                   5              software, including but not limited to the Adobe Acrobat X Pro© and Adobe Acrobat

                                   6              XI Pro© software, in his possession or under his control to the extent that any of these

                                   7              items are in Defendant’s possession and not lawfully licensed by Defendant from

                                   8              Plaintiff.

                                   9   Additionally, the Court awards Plaintiff $214,845.31 in statutory damages.

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: June 23, 2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    27
                                       Case No. 18-CV-06063-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
